SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

480
CA 16-01942
PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


JOSEPH MELI, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

SAFWAY SERVICES, LLC, FORMERLY KNOWN AS SAFWAY
SCAFFOLDING, LLC, FORMERLY KNOWN AS THYSSENKRUPP,
DEFENDANT-APPELLANT.


BARCLAY DAMON, LLP, BUFFALO (NICHOLAS J. DICESARE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (DONYELLE E.
CRAPSI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County
(Christopher J. Burns, J.), entered April 15, 2016. The order,
insofar as appealed from, denied the motion of defendant for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 6 and 10, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court